PER Curiam
William Shannon pled guilty in St. Charles County circuit court to two counts of second-degree assault arising out of Shannon attempting to run his ex-girlfriend and another man off the road by swerving his vehicle into their vehicle. Shannon was sentenced to concurrent terms of seven years' imprisonment on each charge. We now consider the denial of Shannon's Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Shannon raises two points on appeal, arguing his plea counsel was ineffective for: 1) failing to investigate and call his father, James Padgett ("Father"), at his sentencing hearing to present mitigating evidence regarding Shannon's difficult childhood; and 2) guaranteeing Shannon would receive long-term treatment if he entered an open plea. The motion court denied Shannon's claims, finding plea counsel's decision to not call Father to testify at sentencing was reasonable, that Shannon failed to show how he was prejudiced by Father not being called, and that counsel's alleged sentencing guarantee was refuted by the record. Because we find that the motion court's denial was not clearly erroneous, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, *416setting forth the reasons for this order under to Rule 84.16.